Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RCE filed on 10/25/2021 has been acknowledged. Claims 23, 25-30, 32-37, 39-42 are currently pending and have been considered below. Claims 23, 28, 30 and 37 have been amended. Claim 23, 30 and 37 are independent claim.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Priority
The application is a section 371 of PCT/US2016/044980 filed on 08/01/2016. PCT/US2016/044980 has PRO of 62198902 filed on 07/30/2015.

Remarks and Response
Applicant’s arguments filed in the amendments on 07/19/2021 have been fully considered but they are not persuasive. The reasons set forth below.
Response to Arguments
On pages 8 of the remarks, applicant argued that Lee does not teach receive, from the at least one edge application, a token, wherein the token is associated with an identifier of a wireless transmit/receive unit as recited in claim 23. Lee’s token includes an App ID (not associated with an identifier of a device).
Examiner respectfully disagrees. Lee, ¶[0014] teaches, detecting, at the gateway device, a trigger associated with a device. In response to detecting the trigger, the method may continue with identifying an application service associated with the device, obtaining a traffic network policy associated with the application service, obtaining a network access token based on the traffic network policy, and sending the network access token to an entity in control-plane signaling. ¶[0015], obtaining the traffic network policy associated with an application service, obtaining the network access token based on the traffic network policy, and/or sending the network access token to the entity in control-plane signaling. ¶[0017], verifying the network access token and mapping the downlink data packet to the device using data obtained from the network access token, or mapping the downlink data packet to the device using data obtained from the network access token. Mapping can not be performed without an identity or address of the entity. Thus it is clear from the teaching that token is associated with an identifier of transmit/receive unit.
¶[0097] discusses the parameters that are used to generate network access token (DL token). KeyID is an identifier of a key (e.g., K-r) used for obtaining (e.g., deriving, generating, computing, etc.) the DL token, KPI is a key IPs is the server (e.g., application server) IP address, IP, is the client (e.g., chip component, client device, user equipment) IP address, Ps is the server port number, P, is the client port number, Proto is a protocol number or identifier, and App ID is an application identifier.

For the entire above reasons examiner maintains the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.
 

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 23 recite “at least one processor configured to receive, from the at least one edge application” and “a processor configured to activate”. It is not clear to the examiner if the recited “processor” are same or different entity.
The dependent claims are rejected for the same rationale because of their dependency on the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 25-30, 32-37 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Application Publication No 2016/0344635 A1) in view of “Mobile-Edge Computing (MEC), Technical Requirements: Draft ETSI GS MEC 002 V0.4.1 (20150729)” by ETSI hereinafter ETSI.

Regarding Claim 23, Lee discloses an edge processing platform in a communications network configured to communicate with at least one edge application, the edge processing platform comprising: 
at least one processor configured to receive, from the at least one edge application, a token, wherein the token is associated with an identifier of a wireless transmit/receive unit (WTRU) and the token is used to associate at least one traffic filter to the token (Lee, ¶[0014]- ¶[0017], identifying an application service associated with the device, obtaining a traffic network policy associated with the application service, obtaining a network access token based on the traffic network policy, and sending the network access token to an entity in control-plane signaling. ¶[0074], Fig-5 shows  set up of a network access token at a gateway device using the control-plane and use of the network access token at a gateway device using the control plane and use of the network access token in the user plane. The network access token may be used to validate or map a downlink data packet that includes the network access token, where the downlink data packet is received at the gateway device in user-plane traffic. ¶[0075], the device may cause the data or signaling to be received at the gateway device via an intermediate node. ¶[0097] discusses the parameters that are used to generate network access token (DL token)); and 

a processor configured to activate the at least one traffic filter based on the token for routing traffic for the WTRU between the communications network and a local network (ETSI, page 10, ¶[4.6], a certain number of applications may require the Mobile edge system to change the location of the application as the UEs are moving from cell to cell. Page 13, ¶[6.2.4], the mobile edge platform shall provide a service to allow authorized applications to send user plane traffic to UEs. The mobile edge platform shall provide a service to allow authorized application to receive user plane traffic from UEs. Page 14, [Routing-10], the MEC management functionality shall allow the management of the traffic redirection rules. [Routing-12], the traffic redirection rules may allow setting packet filters based on the Tunnel Endpoint ID and/or the subscriber profile ID (SPID) and/or the quality class indicator values. Page 17, [6.3.6], the mobile edge system supports the feature UEIdentity, the mobile edge platform shall provide a service for an application to register a token representing a UE). 
Lee in view of ETSI are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “method and system for allowing an enterprise container within individually owned third generation, fourth generation or Wi-Fi data services to securely interact with a trusted enterprise broker and eventually to an enterprise network itself”. It would have been obvious to a person of ordinary 

Regarding claim 25, Lee in view of ETSI discloses the edge processing platform of claim 23, wherein the identifier of the WTRU is used in the communications network and the identifier is one of an International Mobile Subscriber Identity (IMSI) or a Temporary Mobile Subscriber Identity (TMSI) (ETSI, page 14, [Routing-10], the MEC management functionality shall allow the management of the traffic redirection rules. [Routing-12], the traffic redirection rules may allow setting packet filters based on the Tunnel Endpoint ID and/or the subscriber profile ID (SPID) and/or the quality class indicator values. Page 17, [6.3.6], the mobile edge system supports the feature UEIdentity, the mobile edge platform shall provide a service for an application to register a token representing a UE).

Regarding claim 26, Lee in view of ETSI discloses the edge processing platform of claim 23, wherein the identifier of the WTRU is used in the local network and the identifier is a Mobile Station International Subscriber Directory Number (MSISDN) (ETSI, page 14, [Routing-10], the MEC management functionality shall allow the management of the traffic redirection rules. 

Regarding Claim 27, Lee in view of ETSI discloses the edge processing platform of claim 23, wherein the local network is an enterprise network and the identifier of the WTRU used in the local network is an enterprise identity (ETSI, page 14, [Routing-10], the MEC management functionality shall allow the management of the traffic redirection rules. [Routing-12], the traffic redirection rules may allow setting packet filters based on the Tunnel Endpoint ID and/or the subscriber profile ID (SPID) and/or the quality class indicator values. Page 17, [6.3.6], the mobile edge system supports the feature UEIdentity, the mobile edge platform shall provide a service for an application to register a token representing a UE).

Regarding Claim 28, Lee in view of ETSI discloses the edge processing platform of claim 23, wherein the at least one processor is further configured to perform authentication of the at least one edge application (ETSI, page 14, [Routing-10], the MEC management functionality shall allow the management of the traffic redirection rules. [Routing-12], the traffic redirection rules may allow setting packet filters based on the 

Regarding Claim 29, Lee in view of ETSI discloses the edge processing platform of claim 23 configured as a European Telecommunications Standards Institute (ETSI) Mobile Edge Computing (MEC) platform (ETSI, page 14, [Routing-10], the MEC management functionality shall allow the management of the traffic redirection rules. [Routing-12], the traffic redirection rules may allow setting packet filters based on the Tunnel Endpoint ID and/or the subscriber profile ID (SPID) and/or the quality class indicator values. Page 17, [6.3.6], the mobile edge system supports the feature UEIdentity, the mobile edge platform shall provide a service for an application to register a token representing a UE). 

Regarding Claim 30, Lee discloses a method performed by an edge processing platform in a communications network, the method comprising: 
communicating with at least one edge application (Lee, ¶[0019], network access token was obtained at the application function via an interface with a policy and charging rules function (PCRF) associated with the gateway device); 

Lee does not explicitly discuss the following limitation that ETSI teaches:
activating the at least one traffic filter based on the token for routing traffic for the WTRU between the communications network and a local network (ETSI, page 10, ¶[4.6], a certain number of applications may require the Mobile edge system to change the location of the application as the UEs are moving from cell to cell. Page 13, ¶[6.2.4], the mobile 
Lee in view of ETSI are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “method and system for allowing an enterprise container within individually owned third generation, fourth generation or Wi-Fi data services to securely interact with a trusted enterprise broker and eventually to an enterprise network itself”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lee in view of ETSI to include the idea of access authorization to control access to protected data management system to improve the performance of the system. It will also enhance the security of the system by blocking the fraudulent users.

Regarding Claim 32, Lee in view of ETSI discloses the method of claim 30, wherein the identifier of the WTRU is used in the communications network and the identifier is one of an International Mobile Subscriber Identity (IMSI) or a Temporary Mobile Subscriber Identity (TMSI) (ETSI, page 14, [Routing-10], the MEC management functionality shall allow the management of the traffic redirection rules. [Routing-12], the traffic redirection rules may allow setting packet filters based on the Tunnel Endpoint ID and/or the subscriber profile ID (SPID) and/or the quality class indicator values. Page 17, [6.3.6], the mobile edge system supports the feature UEIdentity, the mobile edge platform shall provide a service for an application to register a token representing a UE).

Regarding Claim 33, Lee in view of ETSI discloses the method of claim 30, wherein the identifier of the WTRU is used in the local network and the identifier is a Mobile Station International Subscriber Directory Number (MSISDN) (ETSI, page 14, [Routing-10], the MEC management functionality shall allow the management of the traffic redirection rules. [Routing-12], the traffic redirection rules may allow setting packet filters based on the Tunnel Endpoint ID and/or the subscriber profile ID (SPID) and/or the quality class indicator values. Page 17, [6.3.6], the mobile edge system supports the feature UEIdentity, the mobile edge platform shall provide a service for an application to register a token representing a UE).

Regarding Claim 34, Lee in view of ETSI discloses the method of claim 30, wherein the local network is an enterprise network and the identifier of the WTRU used in the local network is an enterprise identity (ETSI, page 14, [Routing-10], the MEC management functionality shall allow the management of the traffic redirection rules. [Routing-12], the traffic redirection rules may allow setting packet filters based on the Tunnel Endpoint ID and/or the subscriber profile ID (SPID) and/or the quality class indicator values. Page 17, [6.3.6], the mobile edge system supports the feature UEIdentity, the mobile edge platform shall provide a service for an application to register a token representing a UE).

Regarding Claim 35, Lee in view of ETSI discloses the method of claim 30, further comprising: performing authentication of the at least one edge application (ETSI, page 14, [Routing-10], the MEC management functionality shall allow the management of the traffic redirection rules. [Routing-12], the traffic redirection rules may allow setting packet filters based on the Tunnel Endpoint ID and/or the subscriber profile ID (SPID) and/or the quality class indicator values. Page 17, [6.3.6], the mobile edge system supports the feature UEIdentity, the mobile edge platform shall provide a service for an application to register a token representing a UE).

Regarding Claim 36, Lee in view of ETSI discloses the method of claim 30 configured as a European Telecommunications Standards Institute (ETSI) Mobile Edge Computing (MEC) platform (ETSI, page 14, [Routing-10], the MEC management functionality shall allow the management of the traffic redirection rules. [Routing-12], the traffic redirection rules may allow setting packet filters based on the Tunnel Endpoint ID and/or the subscriber profile ID (SPID) and/or the quality class indicator values. Page 17, [6.3.6], the mobile edge system supports the feature UEIdentity, the mobile edge platform shall provide a service for an application to register a token representing a UE). 

Regarding Claim 37, Lee discloses a non-transitory computer readable storage medium with stored instructions executable by a computing device comprising: 
instructions to communicate with an edge processing platform (Lee, ¶[0019], network access token was obtained at the application function via an interface with a policy and charging rules function (PCRF) associated with the gateway device); 
instructions to establish communications with a wireless transmit/receive unit (WTRU) (Lee, ¶[0014]- ¶[0017], identifying an application service associated with the device, obtaining a traffic network policy associated with the application service, obtaining a network access token based on the traffic network policy, and sending the 
instructions to receive a token, wherein the token is associated with an identifier of the WTRU and the token is used to associate at least one traffic filter to the token (Lee, ¶[0066], a network access token including an application identifier (App ID) may be included with a downlink data packet. ¶[0074], Fig-5 shows  set up of a network access token at a gateway device using the control-plane and use of the network access token at a gateway device using the control plane and use of the network access token in the user plane. The network access token may be used to validate or map a downlink data packet that includes the network access token, where the downlink data packet is received at the gateway device in user-plane traffic. ¶[0075], the device may cause the data or signaling to be received at the gateway device via an intermediate node. The data and signaling may represent the trigger to the gateway device. 
Lee does not explicitly discuss the following limitation that ETSI teaches:
instructions to activate the at least one traffic filter based on the token for routing traffic for the WTRU between a communications network and a local network (ETSI, page 10, ¶[4.6], a certain number of applications may require the Mobile edge system to change the location of the application as the UEs are moving from cell to cell. Page 13, ¶[6.2.4], the mobile edge platform shall provide a service to allow authorized applications to send user plane traffic to UEs. The mobile edge platform shall provide a service to allow authorized application to receive user plane traffic from UEs. Page 14, [Routing-10], the MEC management functionality shall allow the management of the traffic redirection rules. [Routing-12], the traffic redirection rules may allow setting packet filters based on the Tunnel Endpoint ID and/or the subscriber profile ID (SPID) and/or the quality class indicator values. Page 17, [6.3.6], the mobile edge system supports the feature UEIdentity, the mobile edge platform shall provide a service for an application to register a token representing a UE).
Lee in view of ETSI are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “method and system for allowing an enterprise container 

Regarding Claim 39, Lee in view of ETSI discloses the non-transitory computer readable medium of claim 37, wherein the identifier of the WTRU is used in the communications network and the identifier is one of an International Mobile Subscriber Identity (IMSI) or a Temporary Mobile Subscriber Identity (TMSI) (ETSI, page 14, [Routing-10], the MEC management functionality shall allow the management of the traffic redirection rules. [Routing-12], the traffic redirection rules may allow setting packet filters based on the Tunnel Endpoint ID and/or the subscriber profile ID (SPID) and/or the quality class indicator values. Page 17, [6.3.6], the mobile edge system supports the feature UEIdentity, the mobile edge platform shall provide a service for an application to register a token representing a UE).

Regarding Claim 40, Lee in view of ETSI discloses the non-transitory computer readable medium of claim 37, wherein the identifier of the WTRU is used in the local network and the identifier is a Mobile Station International Subscriber Directory Number (MSISDN) (ETSI, page 14, [Routing-10], the MEC management functionality shall allow the management of the traffic redirection rules. [Routing-12], the traffic redirection rules may allow setting packet filters based on the Tunnel Endpoint ID and/or the subscriber profile ID (SPID) and/or the quality class indicator values. Page 17, [6.3.6], the mobile edge system supports the feature UEIdentity, the mobile edge platform shall provide a service for an application to register a token representing a UE). 

Regarding Claim 41, Lee in view of ETSI discloses the non-transitory computer readable medium of claim 37, wherein the local network is an enterprise network and the identifier of the WTRU used in the local network is an enterprise identity (ETSI, page 14, [Routing-10], the MEC management functionality shall allow the management of the traffic redirection rules. [Routing-12], the traffic redirection rules may allow setting packet filters based on the Tunnel Endpoint ID and/or the subscriber profile ID (SPID) and/or the quality class indicator values. Page 17, [6.3.6], the mobile edge system supports the feature UEIdentity, the mobile edge platform shall provide a service for an application to register a token representing a UE).

Regarding Claim 42, Lee in view of ETSI discloses the non-transitory computer readable medium of claim 37, further comprising instructions to perform authentication with the edge processing platform (ETSI, page 14, [Routing-10], the MEC management functionality shall allow the management of the traffic redirection rules. [Routing-12], the traffic redirection rules may allow setting packet filters based on the Tunnel Endpoint ID and/or the subscriber profile ID (SPID) and/or the quality class indicator values. Page 17, [6.3.6], the mobile edge system supports the feature UEIdentity, the mobile edge platform shall provide a service for an application to register a token representing a UE).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WASIKA NIPA/           Primary Examiner, Art Unit 2433